Citation Nr: 0734063	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension, to include whether the veteran 
perfected an appeal. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for low back strain.  


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2003.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection and assigned a 
10 percent disability rating for low back strain, effective 
from September 8, 2003.  In a March 2005 rating decision, the 
RO granted service connection and assigned a 10 percent 
disability rating for hypertension, effective from 
November 4, 2004.   

A videoconference hearing was held before the undersigned 
Veterans Law Judge in April 2007, and the veteran and his 
father testified at that hearing about the severity of the 
veteran's disabilities.  As discussed below, an additional 
hearing is now necessary to address the issue whether a 
timely substantive appeal was filed with respect to the 
hypertension issue, requiring a REMAND to schedule that 
hearing.  The appeal of the hypertension issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDING OF FACT

The veteran's low back disability does not result in moderate 
limitation of motion; forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees; combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; loss of lateral spine 
motion, unilateral, in standing position; muscle spasm on 
extreme forward bending; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
10 percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.400, 4.1, 4.2, 4.3, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235 to 5243 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 to 5295 (2003);  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 to 5295 (2002).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Rating for Low Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify the rating criteria to be used in evaluating 
various disabilities.  38 C.F.R., Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  

At first glance, the veteran's February 2005, May 2005, and 
March 2006 written statements contain information that might 
be seen as describing a back condition of recurring 
intermittent pain that had deteriorated over the period of 
the claim to become one that produced constant pain, which 
could warrant staged ratings.  But as discussed in more 
detail below, the veteran's sworn testimony at the April 2007 
hearing, as well as the other evidence consistent with that 
sworn testimony, make clear that those statements written in 
reaction to VA determinations are not entitled to as much 
weight as the evidence showing a disability with intermittent 
pain throughout the entire ratings period.  As a result, 
staged ratings are not warranted on this record.  

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  On appeal, all the diagnostic codes for 
arthritis and spine disabilities that might permit an 
increased rating for each disability must be examined to 
determine whether the rating for that disability should be 
increased.  The spine disability rating criteria have changed 
three times during the past few years.  Compare 38 C.F.R. 
§ 4.71a (2002) ("oldest version" in effect prior to 
September 23, 2002) with 38 C.F.R. § 4.71a (2003) ("older 
version" effective from September 23, 2002) and 38 C.F.R. 
§ 4.71a (2006) ("current version" effective from 
September 26, 2003).   

Although the veteran filed his claim in June 2004, the rating 
for the low back disability was assigned as of September 8, 
2003 (the date following discharge from service).  38 C.F.R. 
§ 3.400(b)(2) (the effective date of a direct service 
connection claim is the date following separation from 
service if the claim was filed within one year following 
separation).  Thus, the veteran's disability must be 
evaluated during the period from September 8, 2003, forward, 
to determine whether a higher rating is warranted.  Each 
version of the rating criteria can be applied only 
prospectively and can not be applied to a period earlier than 
the effective date of the regulation promulgating that 
criteria.  Since the rating period for the veteran's 
disability precedes the effective date of the current version 
of the rating criteria, the older version of the spine rating 
criteria will be used to evaluate the veteran's disability 
for the entire rating period.  (Since the rating period for 
the veteran's disability does not extend back to a period 
prior to the effective date of the older regulations, the 
oldest version of the rating criteria is not applicable 
here).  The current version of the regulations will also be 
used for the period from September 26, 2003, forward.  

In the sections below, the two versions of the rating 
criteria will be applied in turn to the evidence of record to 
determine whether a rating in excess of the currently-
assigned 10 percent rating should be assigned.  The veteran's 
functional limitation due to pain will also be examined.  
Next, the degenerative arthritis criteria will be analyzed to 
determine if a higher rating is available by their 
application.  Finally, the reasonable doubt doctrine, extra-
schedular evaluation, and the veteran's remaining arguments 
will be addressed.  Regardless of the criteria used, no 
increased rating is warranted on this record.  

The veteran's service-connected disability is characterized 
as low back strain, evaluated under Diagnostic Code 5237.  He 
has expressed disagreement with the assignment of that 
diagnostic code to evaluate his disability because it does 
not reflect the existence of the degenerative changes in his 
spine.  For the purpose of this decision, the Board will 
consider all of the veteran's low back symptomatology in 
evaluating his disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  


A.  Schedular rating using the older version of spine rating 
criteria

Under the older version of the rating criteria, each 
diagnostic code for rating the spine has its own set of 
criteria to be applied.  Some diagnostic codes, however, are 
not applicable to the veteran's disability because the record 
shows there is no fractured vertebra (DC 5285), no disability 
of the cervical spine (DCs 5287, 5290), no disability of the 
dorsal spine (DCs 5288, 5291), no ankylosis (DCs 5286, 5289), 
and no sacro-iliac injury (DC 5294).  Moreover, since the 
veteran has not been diagnosed with intervertebral disc 
syndrome and there is no evidence of neurological impairment 
from the veteran's low back disability, Diagnostic Code 5293 
will also not be applied.  Thus, under the older version of 
the spine criteria, only two diagnostic codes are applicable.  

Diagnostic Code 5292 provides three ratings for limitation of 
motion of the lumbar spine:  10 percent for slight 
limitation, 20 percent for moderate limitation, and 
40 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71a (2003).  At the September 2004 VA compensation and 
pension (C&P) examination, the veteran's disability did not 
manifest any limitation of motion.  His forward flexion was 
from zero to 90 degrees.  Extension was from zero to 30 
degrees.  Left and right lateral flexion were from zero to 30 
degrees each.  Left and right lateral flexion were from zero 
to 45 degrees each.  Since the veteran's low back disability 
does not manifest a moderate limitation of motion, an 
increased rating on the basis of this criteria is not 
warranted.  

Diagnostic Code 5295 provides the rating criteria for 
lumbosacral strain under the older version of the 
regulations. 38 C.F.R. § 4.71a (2003).  A 20 percent rating 
is available for muscle spasm on extreme forward bending or 
for loss of lateral spine motion, unilateral, in standing 
position.  Neither the C&P examiner nor the primary care 
physician at the September 2004 general physical examination 
found any evidence of muscle spasm, nor does the veteran 
complain of spasm.  And as identified above, the veteran's 
low back disability manifests no lateral limitation of 
motion.  No increased rating is warranted using the criteria 
of this diagnostic code.  Therefore, by applying the older 
version of the spine rating criteria, a rating in excess of 
the currently-assigned 10 percent rating is not established 
on this record.  

B.  Schedular rating using the current version of the spine 
rating criteria

The current version of the regulations does not provide 
separate criteria for each diagnostic code.  Rather, the 
regulations provide two schedules for rating spine 
disabilities.  One schedule, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, is found in 38 C.F.R. § 4.71a, immediately 
following DC 5243.  That formula is used to evaluate a 
disability of intervertebral disc syndrome.  Here, the record 
is silent as to that diagnosis, as well as to any 
neurological manifestations of the veteran's low back 
disability.  Thus, the intervertebral disc syndrome rating 
criteria under Diagnostic Code 5243 are not applicable in 
evaluating this veteran's low back disability.    

The other schedule for rating spine disorders authorizes 
ratings from 10 percent to 100 percent.  38 C.F.R. § 4.71a 
(General Rating Formula for Diseases and Injuries of the 
Spine).  The ratings of 50 percent and 100 percent, however, 
are available only when the disability is manifest by 
ankylosis of the spine.  Id.  Since the record is silent as 
to ankylosis, those disability ratings are not warranted.  
Nor is the criteria for a 30 percent rating warranted because 
that rating applies only to manifestations of a cervical 
spine disability, rather than of a thoracolumbar spine 
disability such as the veteran has.  Id.  

As applicable to disabilities of the thoracolumbar spine, a 
20 percent rating is available if the disability is manifest 
by:  (1) forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees;  
(2) combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or (3) muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a (General Rating Formula 
for Diseases and Injuries of the Spine: criteria for 
20 percent rating).  A 40 percent rating is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less.

According to the September 2004 C&P examination report, the 
veteran's forward flexion is 90 degrees, with pain beginning 
at 80 degrees, and no further limitation upon repetition.  
Since that motion is not less than 60 degrees, no rating 
increase is warranted under the forward flexion criteria.  

Nor is an increase warranted using the combined range of 
motion criteria.  Combined range of motion is determined by 
adding together the range of motion measurements for forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a (note (2) following 
the General Rating Formula for Diseases and Injuries of the 
Spine).  Using the measurements from the September 2004 C&P 
examination, the veteran's combined range of motion 
measurement is determined by adding together 90 (forward 
flexion in degrees), 30 (extension), 30 (left lateral 
flexion), 30 (right lateral flexion), 45 (left rotation), and 
45 (right rotation), for a combined range of motion 
measurement of 270 degrees.  Since that measurement is 
greater than 120 degrees, no increased rating is warranted on 
the basis of the veteran's combined range of motion.  

An increased rating is also not warranted by using the third 
set of criteria for a 20 percent rating under the General 
Formula.  There was no evidence of paraspinal muscle spasms 
at either the C&P exam or the September 2004 General Physical 
exam.  Neither examiner mentioned the existence of guarding.  
The September 2004 spine X-rays indicated that the vertebrae 
were normally aligned and both examiners noted the veteran's 
erect posture with no curvature deformity.  The C&P examiner 
noted the veteran had normal gait on standing and walking.  
The veteran, however, has stated that when he engages in 
30 minutes of strenuous activity, he afterward cannot stand 
up straight and he must limp in order to compensate for his 
back pain.  But he also testified that he no longer plays 
tennis, basketball, or football, or goes jogging, because the 
resulting pain is not worth the enjoyment of the activities.  
Since the veteran's statements taken together mean that his 
disability is rarely manifest by guarding severe enough to 
result in an abnormal gait, and that gait is a temporary 
condition, an increased rating is not warranted on the basis 
of that criteria.  But, as discussed below, the degree of the 
veteran's functional loss is relevant in evaluating his low 
back disability.

C.  Functional loss

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45.  
Functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
The rating should also reflect the veteran's condition during 
flare-ups.  DeLuca v. Brown, supra.  

The record contains conflicting evidence about the veteran's 
functional loss due to his disability.  He told the 
September 2004 C&P examiner that he had intermittent sharp, 
moderate to severe localized right-sided pain, which occurred 
every two to three months and lasted for about 2 to 45 
minutes.  He denied that any event or factor precipitated the 
pain.  He denied taking any medication for his back.  He told 
the examiner that every other day, he walked 2.5 miles for 45 
minutes.  The veteran reported that he had not lost any time 
from work due to his back condition and that it did not limit 
the performance of his job.  Although he experienced pain at 
80 degrees, the veteran had full forward flexion.  The C&P 
examiner estimated that during the veteran's flare-ups, the 
veteran would lose 10 percent of his range of motion.  Given 
the veteran's full range of motion at that examination, a 
10 percent reduction in motion would still be considerable 
motion and would not be a compensable disability under the 
old or new range of motion criteria for the lumbar spine.  

Similarly, at his September 2004 General Physical 
examination, the veteran told his primary care physician that 
he had been experiencing occasional, low-intensity back pain 
since 1999, with an off-and-on presentation that then would 
go away.  He denied taking any medication for it.  Upon 
examination, he had no pain on pressure along the 
thoracolumbar column.  The examiner diagnosed him with 
chronic low back pain with an intermittent presentation not 
present at that time.  At a November 2004 examination for his 
hypertension, he told the examiner that his chronic low back 
pain was better.  

Yet, after the November 2004 rating decision assigning him a 
10 percent rating for his low back disability was issued, the 
veteran submitted a February 2005 statement that the 
disability affected every aspect of his professional and 
personal life.  He provided no details about how the 
disability affected his work in that statement.  But he did 
assert that the pain increased in severity at night and that 
he had difficulty finding a comfortable position for 
sleeping.  He noted that his back pain was worse during cold 
weather.  He said he could no longer do exercises that 
required lifting, sit-ups, or twisting and he could not sit, 
stand, or walk for long periods.  He complained that he was 
not able to obtain health insurance because of the severity 
of his disabilities.  

After the March 2005 statement of the case continued the 
10 percent rating, the veteran submitted a May 2005 statement 
about his back condition.  He asserted that he was in 
constant pain and that he took Ibuprofen for the pain.  He 
explained that at work, he had to get up and move around 
almost every hour.  And he could not sleep well due to the 
pain.  He also explained that his back disability had cost 
him his childhood dream of being a law enforcement officer 
because he was no longer physically capable of performing 
that job. 

The veteran's March 2006 statement repeated that he had daily 
back pain and was severely injured from his back.  He felt 
that he served in the Air Force with pride and that he 
deserved more than the 10 percent rating assigned for his 
back.  

The veteran presented sworn testimony at the April 2007 
videoconference hearing.  Unlike the written statements that 
had been submitted, he testified that he does not have a 
constant ache in his back.  His back is stiff when he first 
wakes up, but once he gets it warmed up, his back is all 
right.  He can bend over, but maybe not all the way.  He 
cannot sit for long periods, so that every hour or hour-and-
a-half, he has to get up and move around.  He does not get 
medical treatment for his back.  Instead, whenever he has 
pain, he uses a heating pad or takes Motrin, which helps a 
little bit.  Every couple of months, he has increased pain. 
And, as discussed above, he testified that if he is very 
active for 30 minutes, he thereafter cannot stand up straight 
and limps because of the pain in his back.  

The veteran's father also testified at the videoconference 
hearing.  He did not address the veteran's functional 
limitations, except to point out that the veteran's plans to 
have a career in law enforcement were ruined because of his 
back disability. 

Given inconsistent evidence, the Board must weigh the 
evidence and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (Board must 
analyze the probative value of all material evidence).  There 
is no doubt that the veteran is competent to present lay 
evidence concerning his symptoms and the changes in his life 
due to pain.  38 C.F.R. § 3.159(a)(2) (lay evidence is 
competent if provided by a person who has knowledge of facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).  But the veteran's internally 
inconsistent statements about the frequency and severity of 
his pain undercut his credibility somewhat.

The credibility of a witness can be impeached by, among other 
things, a showing of interest, bias, internally inconsistent 
statements, facial plausibility of his testimony, self-
interest, inconsistency with other evidence of record, his 
demeanor during testimony,  malingering, and a desire for 
monetary gain.  Caluza, 7 Vet. App. at 511-512.  The 
veteran's written statements in response to VA actions 
express a much greater degree of pain than do his oral 
statements to examiners that the pain is intermittent and his 
recent sworn testimony that he does not have constant pain.  
Moreover, his written statements of constant pain are at odds 
with his other medical treatment records where his back pain 
is not mentioned and with his admission that he does not seek 
medical treatment for his back.  In this regard, the Board 
finds that the written statements made by the veteran in 
reaction to VA's actions on his claim are entitled to less 
weight than the statements made for purposes of medical 
evaluation and the statements made under oath at the hearing. 

Accordingly, the record establishes that the veteran 
experiences some functional limitation due to pain, which the 
VA examiner in September 2004 described as mild.  That pain 
does not interfere with his ability to perform the ordinary 
activities of daily life.  He misses no work due to his back 
disability.  He is able to perform his duties at work despite 
his need to move about frequently during the day.  And while 
his back is stiff first thing in the morning, that stiffness 
goes away as he goes about his daily activities.  Thus, on a 
daily basis, there is little functional impairment due to 
pain.  

Although his pain is not constant, every two months or so, he 
experiences a flare-up of pain.  The C&P examiner estimated 
that during flare-ups, the veteran experiences mild 
functional impairment with approximately 10 percent loss of 
limitation of motion.  The evidence in the record supports 
that opinion.  During the flare-ups, which he stated last 
between 2 and 45 minutes, the veteran takes over-the-counter 
medications and uses a heating pad, which reduces, but does 
not eliminate, his pain.  The pain at those times interferes 
with his sleep, makes it difficult to stand up straight, and 
causes him to limp.  But he does not take time off from work 
and there is no evidence that the pain during flare-ups 
interferes with his ability to perform his duties at work or 
the regular activities of daily life.  And even a 10 percent 
reduction in range of motion still gives the veteran 
considerable motion.  The Board finds that this mild degree 
of functional impairment is adequately compensated by his 
current 10 percent rating.  

The veteran emphasizes how the pain interferes with his 
ability to participate in athletic activities and with his 
ability to pursue his dream to be a law enforcement officer.  
There is no doubt that his service-connected back disability 
has diminished the quality of his life at a relatively young 
age.  But in stressing that evidence, the veteran apparently 
misapprehends the purpose of the disability payments.  The 
ratings criteria are designed to compensate a disabled 
veteran for his loss in earnings capacity as a result of his 
service-connected disability.  38 C.F.R. § 4.1.  The various 
degrees of disability are considered adequate to compensate a 
disabled veteran for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Id.   Here, the veteran 
has not missed any work or had any interference with his 
employment other than to have to stand up and move around 
several times during the day.  There is no evidence at all 
that his earnings capacity has been reduced.  Since the 
regulations provide no criteria for evaluating a disability 
on the basis of recreational limitations or the inability to 
achieve his lifelong dreams, no increased rating on that 
evidence is warranted.  


D.  Reasonable doubt doctrine; extra-schedular consideration; 
veteran's arguments

The reasonable doubt doctrine does not lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Here, the evidence does not approach 
equipoise.  The veteran's written statements describing 
constant pain are the only evidence in the record to support 
an increased rating and the Board has determined that they 
are not entitled to much weight.  But against the claim, 
there are statements by the veteran to his medical examiners, 
his sworn hearing testimony, and objective medical findings 
that are all consistent with one another.  With such strong 
evidence against the claim, there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected low back disability.  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of  an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  Extra-
schedular evaluations are appropriate only when the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  The veteran is employed full time.  As discussed 
above, the only interference with employment that the veteran 
has experienced from his back disability is the need to stand 
up and move around several times per day.  The veteran 
acknowledged that his back disability did not make him lose 
time at work.  Nor is there evidence of any back-related 
hospitalization, let alone frequent hospitalizations.  The 
veteran's complaints of morning stiffness, inability to 
engage in strenuous activity, discomfort in cold weather, and 
having intermittent flare-ups of pain causing difficulty in 
sleeping do not describe an exceptional or unusual low back 
disability picture.  No reference for an extra-schedular 
evaluation is warranted on this record. 

The veteran's 10 percent disability was assigned to the 
veteran's low back disability under Diagnostic Code 5237, 
which governs ratings for thoracolumbar and cervical strain 
under the current version of the regulations.  The veteran 
objected to the assignment of that diagnostic code, arguing 
that there is no medical evidence that he has a strain of his 
low back.  He implies that the use of that diagnostic code 
shows that VA has mistaken the nature of his disability.  

The veteran is correct that the September 2004 C&P examiner 
diagnosed him with low back sprain rather than strain.  But 
in both versions of the spine regulations, there is no 
diagnostic code specifically for a back sprain.  

If the ratings schedule lists no rating criteria that exactly 
matches the veteran's disability, the criteria for an 
analogous rating must be used.  38 C.F.R. § 4.20.  Under the 
older version of the regulations, the criteria for 
lumbosacral strain were the only criteria that would have 
allowed for a compensable rating because DC 5295 authorized a 
10 percent rating for lumbosacral strain with characteristic 
pain on motion.  Since the veteran had pain on motion, the 
lumbosacral strain criteria of DC 5295 were applied.  

When the rating criteria for the spine was revised, the 
number of the diagnostic code for rating back strain was 
changed from DC 5295 to DC 5237.  But under the new version 
of the rating criteria for the spine, it is immaterial 
whether the veteran's disability is rated under 
DC 5237(lumbosacral or cervical strain) or under DC 5242 
(degenerative arthritis of the spine) because both diagnostic 
codes use the same schedule of criteria contained in the 
General Rating Formula for Diseases and Injuries of the 
Spine, found in 38 C.F.R. § 4.71a.  Thus, contrary to the 
veteran's contention, he has not been prejudiced by 
evaluating his back disability by using the criteria for back 
strain.  Nor does the use of that diagnostic code indicate 
that VA has mistaken the nature of the veteran's disability.  

The veteran argues that he is entitled to a higher rating 
because his doctors have told him that his disability will 
become worse over time and that surgery in the future is 
inevitable.  But the veteran's disability rating is intended 
to reflect his current condition, not his condition as it 
might be in the future.  And notwithstanding the denial of 
this claim, the veteran may file another claim for an 
increased disability rating as soon as the severity of his 
low back disability becomes worse.  

II.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) and that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

The issue on appeal involves entitlement to a higher initial 
evaluation, an issue that did not arise until the veteran 
filed a notice of disagreement after the November 2004 rating 
decision.  Increased initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection, and a separate notice for downstream issues is 
not required when the veteran was provided adequate notice 
for the service connection claim.  VAOPGCPREC 8-2003.  The 
RO's June 2004 letter describing the evidence needed to 
support the veteran's service connection claim was timely 
mailed before the November 2004 rating decision.  It 
fulfilled the requirements above because it described the 
evidence necessary to substantiate a claim for service 
connection, identified what evidence VA had collected and was 
willing to obtain, asked the veteran to send in evidence of 
medical treatment, and invited him to provide VA with any 
evidence in his possession that pertained to the claim.   

During the pendency of this appeal, however, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was issued by the Court 
of Appeals for Veterans Claims (Court).  The Court held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of the disability.  
According to the Court, the notice to the claimant must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection should be granted.  Such notice was sent to the 
veteran on March 20, 2006, just 17 days after Dingess was 
issued, but after the downstream issue of an increased rating 
had been adjudicated in the March 2005 statement of the case.  

Although the veteran has not raised any notice issues, the 
failure to provide complete notice to the veteran before 
adjudication of the issue raises a presumption of prejudice, 
so that VA has the burden to establish that the veteran was 
not, in fact, prejudiced by the delay in sending the notice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  This 
veteran was not prejudiced because shortly after he was sent 
the March 2006 notice compliant with Dingess, he notified VA 
that he had no additional evidence or information to 
substantiate his claim and asked that his claim be decided as 
soon as possible.  Since the veteran had a meaningful 
opportunity to participate in the adjudication process after 
he was given proper notice, the veteran was not prejudiced by 
the delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  In any event, since his increased rating claim 
was denied, any issues relating to the effective date of the 
claim have been rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA obtained the veteran's service medical 
records and medical treatment records from VA facilities and 
conducted an appropriate physical examination.  Since the 
veteran did not request assistance in obtaining evidence, 
those actions fulfilled VA's duty to assist him.  


ORDER

An initial disability rating in excess of 10 percent for low 
back strain is denied.    


REMAND

In July 2007, the Board sent the veteran a letter notifying 
him that it had determined that it is necessary to address 
the question of whether he filed a substantive appeal as to 
the issue of entitlement to an evaluation in excess of 10 
percent for service-connected hypertension.  The Board 
invited him to respond within 60 days with evidence or 
argument (including a request for a hearing) concerning the 
jurisdictional defect and/or a statement that he had no 
additional evidence and/or argument to submit.  

In August 2007, the Board received the veteran's response.  
He requested a videoconference hearing before a member of the 
Board on the jurisdictional issue.  Since hearings are 
scheduled by the RO, a remand is necessary to schedule that 
videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing to be held at the RO in Waco, 
Texas.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


